Citation Nr: 1625945	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and F. N. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Veteran testified at an RO formal hearing, and in April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those proceedings are associated with the Veteran's electronic record. 

In July 2015 the Board granted an increase from a 50 percent disability rating to 70 percent for the Veteran's service-connected chronic adjustment disorder with anxiety and remanded the claim for a TDIU rating for a medical opinion to assess the impact the Veteran's service-connected disabilities (diabetic nephropathy, diabetes mellitus, type II with erectile dysfunction; chronic adjustment disorder with anxiety; tinnitus, and bilateral hearing loss) had on his employability. 

Thereafter, an August 1, 2015, rating decision denied service connection for residuals of a traumatic brain injury; partial paralysis with weakness and pain of the left lower extremity; residuals of claimed rib fractures; residuals of fractures of three cervical vertebrae (claimed as neck pain); partial paralysis with weakness and pain of each upper and each lower extremity; residuals of injuries, including deep tissue injuries, of the face and scalp; and tension headaches.  All of these disabilities were claimed as being from an October 2013 motor vehicle accident (MVA) which was alleged to have been caused by the Veteran's loss of consciousness due to his service-connected diabetes mellitus.  

An August 22, 2015, rating decision effectuated the Board's grant of a 70 percent rating for the service-connected chronic adjustment disorder with anxiety and assigned an effective date of October 28, 2009, for that increase; and also granted basic eligibility to Dependents' Educational Assistance (DEA), effective January 6, 2015.  The Veteran has not appealed the assignment of these effective dates.  

The case has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The Veteran is service-connected for a chronic adjustment disorder with anxiety, rated 70 percent; diabetic nephropathy, associated with diabetes mellitus, rated 60 percent; bilateral hearing loss, rated 30 percent; diabetes mellitus with erectile dysfunction, rated 20 percent; tinnitus, rated 10 percent; and a noncompensable rating is assigned for status post shrapnel injuries with stable scars; the Veteran is entitled to special monthly compensation on account of loss of use of a creative organ and to basic eligibility for DEA benefits.  

2.  The Veteran has one year of college education and has past work experience operating his own masonry business.  

3.  The collective impact of the Veteran's service-connected disabilities, in combination, precludes substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay testimony have been obtained.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's capacity for gainful employment and the severity of his service-connected disabilities and include an interview with the Veteran, a full physical examination, and addressed the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's TDIU claim and no further examination is necessary.  

The Veteran and his daughter testified at an RO hearing and he and his sister testified at a travel Board hearing.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearings focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Further, there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Background

A June 2008 Mental Health Initial Consult Note shows that the Veteran was first seen for a mental health consultation at that time.  He stated that his anxiety was constant, but he kept it at bay by occupying himself with work and family.  He and his wife live on separate floors of the house and communicate rarely without intimacy.  At the time of the examination, he indicated that he was working as a bricklayer with his son and brother.  He stated that he preferred being alone, but had "several male buddies."  Psychological screening revealed that his thought processes were "goal directed and coherent," and his mood was interactive and "pretty good."  His affect was appropriate to the speech content and stated mood, and there was no evidence of suicidal ideation, obsessions/compulsions, hallucinations, or delusions.  Abstraction, insight, and judgment were good as well.  The diagnosis was anxiety and he was prescribed Trazadone for his sleeping issues. He was cooperative, made good eye contact, and had appropriate hygiene.  His anxiety and sleep problems were not present on a daily basis.  He was assigned a GAF score of 65. 

In 2008, the Veteran's sister and four of his male and female friends provided information in correspondence.  His sister indicated that his "psychological...quality of life" had changed since his return from service, noting a problem of "easy amicability."  A friend of 45 years noted that the Veteran was "easy to get upset...like a person with a nerve problem or split personality," and that he had an "attitude problem and is hard to get along with."  Similarly, his friend of 15 years stated that the Veteran was "crankier than usual...irritable all the time," and both other acquaintances noted in their separate correspondence that the Veteran was difficult to deal with.  

On VA examination in September 2008, the Veteran reported that he had anxiety and sleep problems since his time in service, but had never seen a psychiatrist or been treated for any mental health symptoms by any provider.  He asserted that he managed his symptoms by being busy, but was not coping as well as he used to.  He and his wife live on separate floors of the house.  He was working full time, but tried to avoid being around people because of anger outbursts.  The examiner found that the Veteran's psychological symptoms were "mild" in severity, and that his stressors were the running of his business and marital strife.  The psychological screening revealed that his thought processes were goal directed and coherent, and his mood was interactive.  His affect and mood were anxious and there was no evidence of suicidal ideation, obsessions/compulsions, hallucinations, psychosis or delusions.  Abstraction, insight, and judgment were fair.  He was cooperative and attentive, had appropriate hygiene, and his memory was grossly intact.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS).  His Global Assessment of Functioning (GAF) score was 55. 

On VA examination in February 2010, the Veteran reported being sleepless due to having bad dreams about Vietnam.  He reported symptoms of forgetfulness and hypervigilance, but denied any anger problems.  He and his wife continued to live on separate floors of the house.  The examiner found that the Veteran's psychological symptoms were "moderate" in severity and their frequency was once to twice a week.  Regarding the effect on employment, at the time of the examination, the Veteran indicated that he had not "worked in 20 years."  Psychological screening revealed that the Veteran's social functioning was affected by his "tendency to isolate," but the Veteran did not identify any post military stressors.  The examiner noted that the Veteran's thought process and communication were not impaired, and that there were no inappropriate behaviors.  His mood was somewhat subdued with a restricted affect, and he reported having felt depressed for the last 20 years.  For his depression he had been taking Celexa for the past few years.  His speech was normal, and he was spatially oriented.  His thought process was goal directed without flight of ideas, and there was no evidence of suicidal ideation, hallucinations, or delusions.  Abstraction, insight, and judgment were intact.  He was attentive and had appropriate hygiene.  The diagnosis was a chronic adjustment disorder with anxiety.  His GAF score was 60. 

VA medical records dated from March 2010 to December 2010 show that the Veteran received intermittent mental health consultations and treatment for sleep disturbance.  At this consultation, he described his mood as "good," and the examining physician noted he was cooperative and pleasant.  He denied any loss of interest and suicidal thoughts/homicidal ideations during all consultations, and his hygiene was appropriate.  The Veteran indicated that he did not work often, only about 1.5 hours per week to assist his son with the company that he still owned.  His GAF score was 65 in June 2010 and in July 2010. 

In the Veteran's February 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he reported that he had been self-employed from 1976 to 1995 operating his own masonry business.  He reported having one year of college education.  

On VA diabetes examination in February 2011 it was noted that the Veteran took insulin, the dosage of which had been increased since 2008.  His activities were not restricted by his diabetes or diabetic care.  

At a VA examination in March 2011, the Veteran reported that he has experienced nightmares, sleeplessness, and anxiety.  He reported symptoms of forgetfulness and irritability, with the symptoms occurring frequently.  The examiner found that the Veteran's psychological symptoms were "moderate" in severity.  Regarding the effect on employment, at the time of the examination, the Veteran indicated that he had not done physical labor in 20 years, but had run the back office of his company until two years ago.  He reported that it was "hard for [him] to deal with people. You have to relate to people in masonry work and [he] couldn't," but denied any physical fighting with only the occasional verbal sparring with others.  Psychological screening revealed that his social functioning was affected by his "tendency to isolate," and that he had avoided hunting, fishing, and baseball games because he could not "deal with people."  The Veteran also reported that he visited his sister on a daily basis for meals, and to seek her assistance with chores.  His mood was within normal limits, but his affect was slightly flat.  His thought process was devoid of any signs of a thought disorder and his speech was normal.  He was alert and oriented and there was no evidence of suicidal ideation, hallucinations, or delusions.  Abstraction, insight, and judgment were adequate.  He was neatly and casually dressed.  The diagnosis was a chronic adjustment disorder with anxiety and his GAF score was 55. 

In a December 2011 VA examination, the examiner opined that the Veteran's disability resulted in a level of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; controlled by medication.  The Veteran reported that he was motivated to participate in pleasurable activities, but that his "physical problems don't allow him to do so."  The examiner indicated the presence of six symptoms, including depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or at a work-like setting, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran was capable of handling his financial affairs, and appeared oriented, alert, cooperative, with good speech, memory and concentration.  His GAF score was 65.  

On VA scar examination in June 2012 (prior to the 2013 MVA) the Veteran's shrapnel wound scars, including of the chest and right arm, were not disfiguring, painful or otherwise symptomatic.  

In a December 2012 VA examination, the examiner opined that the Veteran's disability resulted in a level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform
occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner indicated the presence of six symptoms, including anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or at a work-like setting, and inability to establish and maintain effective relationships.  The Veteran was oriented with a euthymic mood and congruent affect, and cooperative with normal speech.  He was appropriately groomed and had no suicidal/homicidal ideations or hallucinations.  The GAF score was 60, which reflected moderate impairment. 

At the February 2014 hearing before a Decision Review Officer (DRO) the Veteran testified that his anxiety had become so bad that he had to turn his business over to his son.  He had to be careful to maintain a proper sugar level due to diabetes.  Dealing with people had made him nervous.  He would lose his temper with customers.  His daughter's testimony confirmed that he would lose his temper.  The Veteran testified that due to his hearing loss he did not always hear what people said and that he would sometimes talk loudly which made people think that he was angry.  He did not believe that he could work at a desk job, such as answering a telephone, because he would fall asleep.  He had been unable to operate a computer properly.  He used hearing aids in each ear but his tinnitus minimized any benefit from the hearing aids.  His anxiety interfered with his sleep.  In the past he had operated his own masonry business for 43 years, having turned it over to his son in about 1998.  He had gone to college and had some education in architecture.  However, all architectural work was now done with computers and he could not efficiently operate a computer.  He received Social Security Administration (SSA) benefits based on his age.  He still sometimes provided consultations to help his son run the masonry business.  

On VA psychiatric examination in May 2014, the diagnoses were an unspecified anxiety disorder and unspecified depressive disorder.  The examiner opined that the Veteran's disability resulted in a level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated the presence of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or at a work-like setting. It was noted that the Veteran was oriented with a euthymic mood and congruent affect, and cooperative with normal speech.  He was appropriately groomed and no suicidal/homicidal ideations or hallucinations were reported.  The examiner concluded that the Veteran's current unspecified anxiety disorder is a progression of the Veteran's diagnosis of chronic adjustment disorder with anxiety. 

 On VA diabetes examination in January 2015 it was found that the Veteran's diabetes was managed by a restricted diet, oral hypoglycemic agents, and insulin; however, regulation of activities as part of medical management of diabetes mellitus was not required.  His diabetes or complications thereof impacted his ability to work in that he would not be able to drive a commercial vehicle due to his insulin therapy.  

On VA renal function examination in January 2015 it was noted that the Veteran had a long history of diabetes and essential hypertension.  He had renal dysfunction but hypertension or heart disease related thereto nor was dialysis required.  It was reported that his kidney condition did not impact his ability to work.  

On VA examination in May 2015, which was an initial evaluation of residuals of traumatic brain injury (TBI), with respect to an October 2013 MVA, it was reported that the Veteran had diagnosed memory loss due to the October 2013 TBI.  He had had issues with remembering names and phone numbers since the accident.  Neurocognitive evaluation in March 2014 had found severe impairment with respect to delayed memory, as well as severe impairment with respect to confrontation naming and processing speed.  Recent neuropsychology testing of June 26, 2015 yielded results that indicated significant impairment in executive functioning, naming (word finding), memory (immediate and delayed recall), and abstractions.   

It was noted that neuropsychological testing in March 2014 indicated notable cognitive impairment, with severe impairment as to delayed memory, as well as severe impairment with respect to confrontation naming and processing speed.  He was borderline with respect to verbal fluency.  However, he scored generally in the average range on test of visual scanning, multitasking, immediate memory, visual-spatial judgment, and simple attention. The Veteran's effort testing suggested that the effort he put forth during the testing session was sufficient.  The Veteran's test scores also suggest at least a mildly elevated level of depression.  Overall, the Veteran's test results were consistent with deficits that might be expected following a moderate-to-severe head injury, estimated based upon the length of post-traumatic amnesia reported by the Veteran.  He showed significant deficits in executive functioning (processing speed) and memory. However, the Veteran did show some intact memory scores, and he showed multiple executive functions that were not impaired as well (e.g., multitasking).  This argued that the Veteran's deficits are more likely secondary to his motor vehicle accident rather than a dementing disorder such as Alzheimer's disease. 

At the April 2015 travel Board hearing the Veteran testified that his psychiatric disorder caused him to be hostile to people.  He had had to turn over his masonry business to his son and daughter.  The Veteran's sister testified that she had observed him lose his temper with people, as well as isolate himself.  He took insulin for his diabetes.  The Veteran stated that a private physician did not feel that the Veteran needed to be working.  The Veteran stated that he sometimes could not hear what others were saying.  The Veteran's sister confirmed this.  The Veteran testified that due to loss of sleep he could not function effectively.  He had turned his company over to his son and daughter 8 or 9 years earlier.  

On VA examination of the Veteran's cervical spine in May 2015 it was noted that he had sustained multiple cervical vertebral fractures from a motor vehicle accident (MVA) in October 2013, following which he had a cervical discectomy and an anterior cervical stabilization with anterior plates, screws and intervertebral bone grafts. He now reported having nonradiating neck pain.  

In May 2015 a VA neurologist opined that an accident report indicated that at the time of the October 2013 MVA the Veteran was asleep or passed out behind the wheel, ran off the road and rolled the vehicle.  The truck was found upside down with his arm extending out the window and hanging upside down in the seatbelt.  He had to be extricated from the vehicle by removal of the driver's door and expansion of the door post.  The accident report indicated he had an "obvious left ulnar fracture", scalp laceration, and was in and out of consciousness during the extrication.  He was transported to the local ER and immediately air lifted to a private medical facility.  He received normal saline IV on transport.  No glucose was given, and no finger stick was documented even though EMS was aware he had diabetes.  He remained awake and able to communicate during transport.  He reported that he passed out before the MVA and did not know how long he was out before he awoke at the site.  It was noted that there was no evidence for significant hypoglycemia or hyperglycemia that would have caused him to lose consciousness in his MVA making his SC diabetes an unlikely cause.

On an additional VA neurology examination in May 2015 it was found that the Veteran had no findings of diabetic polyneuropathy.  He had no findings of spinal cord or peripheral nerve injury related to his cervical fractures from the 2013 MVA. He had some LUE weakness that appeared related to peripheral trauma and not due to CNS or nerve injury. He had subjective complaints of poor memory which may be related to concussion.  There was no evidence for significant hypo or hyperglycemia that would have caused him to lose consciousness in his MVA making his service-connected diabetes an unlikely cause.  He had chronic daily migraine that predated the MVA.  While he reported that the headaches had worsened after the MVA, it appears it is cervicalgia that developed (after the MVA) rather than worsening of his headache disorder.  It was noted that there was no evidence for significant hypo or hyperglycemia that would have caused him to lose consciousness in his MVA making his service-connected diabetes an unlikely cause of the MVA. 

The Veteran was given further neuropsychological testing in June 2015.  It was estimated that he functioned at least in the average range of intelligence.  He did not report or demonstrate any obvious deficits in reading and mathematics, but he did exemplify word finding issues.  He demonstrated slow mentation on several tasks that clearly suggested slower than needed processing speed.  He had great difficulty with problem-solving accuracy and his problem-solving accuracy was likely weakened when he had to perform in a quick and efficient manner.  When he was presented with circumstances that required him to plan, organize, and problem solve under time constraints, he was not able to meet the demands of the task, not even with clearly defined rules and structure.  

The Veteran's test results also revealed a deficient level of functioning within encoding, focus and execution, and learning and memory.  In regards to his cognitive profile, he has demonstrated difficulties with the initial registration of information.  His more complicated "working memory" functions seem to be affected as well.  These two processes were very closely related factors that clinical literature treats as identical functions.  Similarly, he demonstrated deficits in learning new information and information retrieval and organization functions.  He would function best in an organized, hands-on everyday routine manner.  He would not be able to retrieve needed information quickly, nor respond quickly in novel situations that required an immediate, without hesitation, response.  

When left to function independently to "self-regulate", without structure, the Veteran was likely to ruminate over decisions at times and make impulsive and careless decisions at other times, particularly, when under time constraints.  The simple "don'ts" in life would help him avoid some disadvantageous situations, but it would not be enough to guide his behavior effectively, if he was forced to respond in a timely manner.  He would likely do well when he follows specific rules and regulations for that which he understood, remembered, and did well on a routine basis.  If presented with new situations, he was likely to act in a perseverative/rigid manner in which he had in the past, even if it proved not too beneficial in the past.  Therefore, his challenges would be in situations that were novel, not easily understood, and required him to make quick and timely decisions independently.   

The Veteran's test findings were similar, according to the literature, with individuals who experiences symptoms that are consistent with what the DSM system outlines as major neurocognitive impairment consistent with a traumatic brain injury and early onset of vascular dementia.  These findings are mostly consistent with the findings on the neuropsychological report in 2014.  However, the test findings evidence some cognitive decline since the last neuropsychological evaluation that seems to be consistent with early signs of vascular dementia that were not present or assessed during the last examination.  However, without medical test/scans evidence to support this assessment finding, the evaluator was to refer to the medical opinions of the neurologist. 

The residual conditions attributable to a traumatic brain injury impacted his ability to work such that he might require a more structured environment with repetitive tasks rather than ones that require quick action and more intense learning. 

On VA dermatology examination in June 2015 it was found that the Veteran's residual scarring, including scarring from his postservice 2013 MVA, was asymptomatic.  

In January 2016 a VA staff physician reviewed the medical evidence and the Veteran's medical history.  It was opined that there was no evidence that the Veteran's diabetes or nephropathy prevented him from obtaining employment.  As noted in a VA examination for diabetes, the Veteran's insulin therapy would prevent him from driving a commercial vehicle or working around dangerous equipment, but he should be able to find employment at either sedentary or physical type work.  A VA audiology department did not feel that the Veteran's tinnitus and hearing loss adversely affected his ability to obtain gainful employment or to perform sedentary or physical type work.  As to the impact of the service-connected psychiatric disability, reference was made to an opinion expressed at a May 2014 VA psychiatric examination concerning his employability related to his mental disorder.  

Legal Analysis

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to service-connected disabilities, the claim for a TDIU cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

Because the Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  Here, the Veteran meets the scheduler requirements under 38 C.F.R. § 4.16(a).  

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

The Veteran is service-connected for a chronic adjustment disorder with anxiety, rated 70 percent; diabetic neuropathy, associated with diabetes mellitus, rated 60 percent; bilateral hearing loss, rated 30 percent; diabetes mellitus with erective dysfunction, rated 20 percent; tinnitus, rated 10 percent; and a noncompensable rating is assigned for status post shrapnel injuries with stable scars.  The Veteran is entitled to special monthly compensation on account of loss of use of a creative organ and to basic eligibility for DEA benefits.  

The Veteran's combined disability rating is currently 100 percent but not for the entire appeal period dating from October 28, 2009.  Consequently, the Veteran does meet the schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU rating during portions of the appeal period.  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991). 

The Board is cognizant of the Veteran's nonservice-connected disabilities, which include significant residuals of injuries sustained in his postservice MVA and for which he claimed service connection for partial paralysis of each upper and each lower extremity.  Moreover, he now has significant, if subtle, impairment of his higher cognitive functions due to residuals of his postservice 2013 TBI.  

The Board also acknowledges that the Veteran does not have any significant impairment from his service-connected shrapnel wound scars.  However, the remainder of his service-connected disabilities are shown to be productive of significant occupational impairment.  

For example, irrespective of the impairment from his nonservice-connected TBI, the 70 percent rating for the service-connected psychiatric disorder encompasses, in part, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  His diabetes requires careful maintenance of his diet and the use of insulin, and his diabetic nephropathy encompasses either some definite decrease in kidney function or disabling hypertension.  Further, his bilateral hearing loss, which requires his use of hearing aids, together with his service-connected tinnitus, impairs his ability to communicate.  

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed in a business in which he had to deal with the public which was made difficult due to his service-connected psychiatric disorder.  He left that self-employment because of the combined effects of several of his service-connected disorders.  There have been opinions rendered with respect to specific and individual service-connected disorders that each, alone, would not preclude the Veteran from being gainfully employed.  Thus, the conditions set forth under Bradley v. Peake, 22 Vet. App. 280 (2008) are not implicated.  The recent January 2016 opinion considered primarily the combined effect of the Veteran's service-connected diabetes and nephropathy.  The Veteran's insulin therapy would prevent him from driving a commercial vehicle or working around dangerous equipment but not preclude sedentary or physical work.  That opinion also indicated that a VA audiology department was of the opinion that the service-connected hearing loss and tinnitus did not adversely affect his ability to obtain gainful employment or perform sedentary or physical work.  That same opinion only referenced an earlier comment in May 2014 concerning employability related to the Veteran's service-connected psychiatric disorder.  Significantly, the January 2016 opinion did not address the collective or cumulative impact of all of the Veteran's service-connected disabilities with respect to the ability to obtain or retain substantially gainful employment.  

While the opinion expressed addressed assessments of impairments of groups of disabilities, a question before the Board is whether all the service-connected disabilities, cumulatively, cause an inability to obtain or retain substantially gainful employment.  The Veteran's service-connected diabetes and service-connected diabetic nephropathy cumulatively preclude any manual or physical labor.  This leaves only non-physical or sedentary employment but even here his service-connected hearing loss has some impact.  However, the greatest adverse impact as to sedentary employment stems from the Veteran's service-connected psychiatric disorder which has made it difficult, if not impossible, to adjust to working with others.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied during portions of the appeal period dating from October 28, 2009, and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence establishing that the Veteran is incapable of substantially gainful employment due to service-connected disabilities.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


ORDER

A TDIU rating is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


